Citation Nr: 1040643	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-04 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty in the Army from September 
1978 to September 1981, and on active duty in the Air Force from 
March 1996 to August 1996, and from October 1996 to January 
1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the Columbia, 
South Carolina (RO) of the Department of Veterans Affairs (VA) 
which denied service connection for low back pain.

In a September 2005 decision, the Decision Review Officer (DRO) 
awarded service connection for a low back disability and 
assigned an initial noncompensable rating.  In a January 2006 
decision, the DRO increased the evaluation to a 10 percent 
rating, effective October 4, 2004, the date of the original 
claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (the Court), are 
applicable to this appeal.  

For reason unknown to the undersigned, since the claims folder 
arrived at the Board in February 2007, it has been in the 
possession of the Veteran's service representative for all but 
approximately four months.  Unfortunately, because the medical 
information associated with the claims folder is now outdated, 
and does not address the current severity of the Veteran's 
lumbosacral spine disorder, additional development is required.

In correspondence received in December 2006, the Veteran 
indicated that his back disorder bothered him on a regular 
basis, that he could no longer lift heavy objects, kneel, bend, 
stand or walk for extended periods, and that he had missed days 
from work and made several visits to his doctor.  These records 
should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 
including any changes brought about by 
Court mandate, are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA that 
treated the Veteran for lumbosacral strain 
since September 2005.  After the Veteran 
has signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

3.  The Veteran should be afforded a VA 
spine examination to determine the 
severity of the lumbosacral strain.  All 
indicated tests and studies are to be 
performed, and a comprehensive social and 
occupational history are to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the examiner.  
The examination must be conducted 
following the protocol in VA's Disability 
Worksheet for VA Spine Examination.  It 
must be indicated in the report whether a 
goniometer was used in evaluating the 
Veteran's lumbosacral spine motion.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


